605 N.W.2d 666 (1999)
IN RE HON. WENDY M. BAXTER, Judge, Third Circuit Court Detroit, Michigan.
Docket No. 111716.
Supreme Court of Michigan.
November 5, 1999.
On order of the Court, the case is remanded to the Judicial Tenure Commission for reconsideration and further explanation of its decision and recommendation. In particular, the commission is to reconsider and explain its conclusion that a public censure is appropriate in this case, in light of its conclusion that a ninety-day suspension without pay is appropriate in In re Chmura, Formal Complaint No. 56, Supreme Court Docket No. 112062. The commission is also to reconsider and explain its conclusion that the judge did not engage in an improper ex parte communication with defense counsel, in light of the Court of Appeals decision reversing defendant's conviction on grounds of judicial misconduct in People v. Bell, unpublished per curiam of the Court of Appeals, decided October 22, 1999 (Docket No. 195999). The further explanation is to be filed with the Clerk of the Supreme Court within forty-two days after the date of this order. Jurisdiction is retained.
Prior report: ___ Mich. ___, 586 N.W.2d 88
MICHAEL F. CAVANAGH, J.
I would not find a remand to be necessary and would adopt the commission's decision and recommendation.
MARILYN J. KELLY, J.
I join in the statement of Justice CAVANAGH.